In an action to declare whether the appellant validly and timely disclaimed liability under a certain insurance policy, the appeal is from a judgment of the Supreme Court, Queens County, dated December 9, 1975, which, upon a stipulated statement of facts and certain exhibits, declared that appellant was required to appear on behalf of the defendants Pena and Alvarez, to defend both the main action and the cross claim of codefendant Jensky, and to provide them coverage. Judgment reversed, on the law, without costs or disbursements, and it is declared that the disclaimers of liability issued by the appellant were proper and effective as to all parties. It is our opinion that any and all notices of the accident herein given to the insurer were untimely as a matter of law, and were properly rejected by the appellant for that reason (see Miranda v Aetna Cas. & Sur. Co., 51 AD2d 1035). Latham, Acting P. J., Damiani, Hawkins and O’Connor, JJ., concur. [84 Misc 2d 270.]